Citation Nr: 1705701	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Agency of Original Jurisdiction (AOJ) properly withheld the Veteran's VA compensation benefits for 74 days of fiscal year 2014, during which he was in receipt of military drill pay.  

(By separate decision, the Board addresses the claims of entitlement to service connection for bilateral plantar fasciitis; entitlement to an increased disability rating in excess of 10 percent for L5-S1 small right paracentral disc herniation prior to November 19, 2012; entitlement to an increased disability rating in excess of 20 percent for L5-S1 small right paracentral disc herniation from November 19, 2012; entitlement to an increased disability rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease; entitlement to an increased disability rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease; and entitlement to an initial disability rating in excess of 10 percent for cervical spine strain.)  




REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard, including active duty for training (ACDUTRA) from April 1997 to July 1997 and active duty (AD) from June 2004 to March 2005, the latter period in support of Operation Iraqi Freedom.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In February 2015, the Veteran submitted a completed VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances; therein, he agreed that the reported number of training days (74) during fiscal year 2014 was correct, and he elected to waive VA benefits for the days indicated in order to retain his training pay.  

2.  A June 2015 RO determination withheld 74 days of VA compensation based upon the 74 days during fiscal year 2014 that the Veteran was in receipt of military drill pay.  

3.  The Veteran did not respond to a February 2016 notice letter and has not otherwise submitted any evidence to support his assertion that he returned the military drill pay to his service department.  


CONCLUSION OF LAW

The AOJ properly withheld the Veteran's VA compensation benefits for 74 days of fiscal year 2014, during which he was in receipt of military drill pay.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 214); 38 C.F.R. § 3.159 (2014).  However, the pertinent facts of this case are not in dispute and resolution of the Veteran's claim is wholly dependent on interpretation of the applicable laws and regulations which prohibit the receipt of VA compensation for any period for which a person receives active service pay.  See 38 U.S.C.A. § 5304(c) (West 2014).  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  




II.  Propriety of the Reduction of VA Compensation Benefits  

Generally, pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person receives active service pay.  See 38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2016).  

This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  Id.  Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills; such waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).  

The Veteran challenges the validity of the June 2015 RO determination which withheld 74 days of VA compensation based upon the 74 days during fiscal year 2014 that the Veteran was in receipt of military drill pay.  Specifically, he has asserted that he returned the drill pay to his service department and thus, in effect, he never received it, and his VA benefits were improperly withheld.  

In February 2015, the Veteran submitted VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances; therein, he agreed that the reported number of training days (74) during fiscal year 2014 was correct and he elected to waive VA benefits for the days indicated in order to retain his training pay.  

In June 2015, the Veteran was informed that VA would withhold part of his VA compensation based upon the 74 days during fiscal year 2014 that the Veteran was in receipt of military drill pay.  The Veteran subsequently filed a timely notice of disagreement (NOD) with this action in September 2015.  See 38 C.F.R. § 20.201 (2015).  

In a February 2016 remand, the Board directed the RO to solicit evidence from the Veteran regarding his assertion that he was not paid military drill pay or VA benefits during the 74 days in question during fiscal year 2014.  Accordingly, in February 2016, the RO contacted the Veteran and requested that he submit a VA Form 21-4138, Statement in Support of Claim, in support of his September 2015 NOD and his assertion that he returned the drill pay to his service department.  An April 2016 deferred rating decision documents that the Veteran had not responded to the February 2016 letter.  

Based on a review of the record, the Board finds that the RO properly withheld the Veteran's VA compensation benefits for 74 days of fiscal year 2014, during which he was in receipt of military drill pay.  

The Veteran does not dispute having received military drill pay for 74 days of during fiscal year 2014, or having received concurrent VA disability compensation benefits during fiscal year 2014.  Indeed, in February 2015, the Veteran agreed that the reported number of training days (74) during fiscal year 2014 was correct and he elected to waive VA benefits for the days indicated in order to retain his training pay.  

Despite the Veteran's subsequent assertion that he returned the drill pay to his service department, the Veteran did not respond to a February 2016 RO letter which invited him to submit supporting evidence.  Moreover, none of the evidence of record supports that the Veteran returned the military drill pay for 74 days in fiscal year 2014.  

The United States Court of Appeals for Veterans Claims (Court) has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  Additionally, the Court has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no basis in the law to grant this appeal, it must be denied.  


ORDER

The AOJ properly withheld the Veteran's VA compensation benefits for 74 days of fiscal year 2014, during which he was in receipt of military drill pay.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


